UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-2304


In re: STARSHA SEWELL,

                    Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:18-mc-00114)


Submitted: April 22, 2021                                         Decided: April 26, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Starsha M. Sewell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Starsha Sewell appeals the district court’s order returning certain pleadings to her

pursuant to a previously imposed prefiling injunction. * On appeal, we confine our review

to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because Sewell’s informal

brief and various supplements do not challenge the district court’s rationale, she has

forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177

(4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit rules,

our review is limited to issues preserved in that brief.”). Accordingly, we affirm the district

court’s order. We deny Sewell’s motion for enforcement. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.


                                                                                 AFFIRMED




       *
        To the extent that Sewell contests the prefiling injunction, we note that this court
previously affirmed that order. See In re Sewell, 732 F. App’x 221 (4th Cir. 2018) (No. 18-
1298).

                                              2